DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “normal pressure transfer mechanism” of claims 1-4;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The normal pressure transfer mechanism (5) will be interpreted as an articulated arm having a wafer holder in accordance with paragraph [0011] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 630, as depicted by Figure 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The final paragraph of claim 1 describes a “substrate transfer area outside each of the load-lock chambers” that “overlaps with a substrate mounting position in a…load-lock chamber in a front-rear direction.” It is unclear how an area can be “outside” of a given position yet still “overlap” with that same position. It seems the applicant is attempting to establish that a portion of the normal pressure transfer chamber is situated below the load-lock. If this is the case, which will be assumed to expedite prosecution, the examiner recommends using more precise language to codify this vertical relationship. The language of claims 2 and 3 ought to be used as guidance.
Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim specifies that the substrates are mounted in their corresponding vacuum processing modules in a “front-rear direction when viewed from the loading/unloading port.” However, as shown by Figure 1, from the orienting perspective of the load port (1), substrate loading/unloading to the processing modules would be seen as proceeding leftwardly or rightwardly, not “front-rear.” Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2017/0040204, in view of Kim, US 2012/0322015, hereafter “Kim II.”
Claims 1-3: Kim discloses a vacuum processing device, comprising (Fig. 1): 
A loading/unloading port (101) for accessing a substrate transfer container [0040];
A normal pressure transfer chamber (105f) having an articulated-arm, normal pressure transfer mechanism (105r) disposed therein [0040];
A vacuum transfer chamber (120) having a vacuum transfer mechanism (A100) [0039];
Wherein the vacuum transfer mechanism has a holder configured to hold a substrate on both a tip and base end (Fig. 2);
Wherein the loading/unloading port (101), normal pressure transfer chamber (105f), and vacuum transfer chamber (120) are arranged in order from a front side toward a rear side (Fig. 1);
A plurality of vacuum processing modules (130) airtightly connected to a right and left side of the vacuum transfer chamber [0042];
A load-lock chamber (110) having an inner atmosphere switched between normal and vacuum atmosphere [0039];
Wherein the substrates held on the tip and base end of the holder are collectively loaded into and unloaded from the load-lock chamber [0045-46];
Wherein a substrate is loaded into and unloaded from the load-lock chamber by the normal pressure transfer mechanism [0040].
Kim, however, does not “overlap” a substrate transfer area of the normal pressure transfer mechanism with a load-lock mounting position. In supplementation, Kim II locates a treatment chamber (1340) below a load-lock chamber (1310), with the former being directed to processes such as cleaning, heating, and baking ([0100], Fig. 7). The treatment chamber is accessible to the atmospheric transfer robot (1220) and properly constitutes a “substrate transfer area outside each of the load-lock chambers.” Further, as Figure 7 shows, the treatment chamber “overlaps” with a mounting position in the superjacent load-lock. It would have been obvious to the skilled artisan to integrate a treatment chamber to enable pre- and post-process seasoning. In addition, Kim II depicts both left and right load-locks.
Claim 4: Figures 7 of Kim depict the mounting shelves (Sxy) of the load-lock, accessible by both transfer mechanisms.
Claim 5: Kim contemplates an embodiment in which the vacuum transfer mechanism includes upper and lower holders [0048]. Figure 7A illustrates two stages (S1, S2) corresponding to said upper and lower holders [0065].
Claim 6: Figure 6 of Kim shows the vacuum transfer mechanism mounting substrates in a vacuum processing module (130a) in the front-to rear direction.
Claim 7: With reference to Figures 7 of Kim, a certain fraction of the shelves can be used for unprocessed wafers, and the remainder can be used for holding processed wafers. Further, the height of the shelves can be varied at the will of the operator – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)).
Claim 8: As delineated by Figure 3B, Kim’s vacuum transfer mechanism (A100) is an articulated arm comprising more than three arms. The “base-end arm” can be selected arbitrarily to satisfy the limitation requiring it to be “positioned away from a center.”

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716